HARTZ, Circuit Judge,
dissenting:
I respectfully dissent. Although I would have hoped that Mr. Martin’s application would qualify for treatment under the strict standards governing a second-or-successive application for habeas relief, it appears to me that the recent Supreme Court decision in Magwood v. Patterson, - U.S. -, 130 S.Ct. 2788, 177 L.Ed.2d 592 (2010), requires otherwise. Last December Mr. Martin obtained an amended judgment, and this is his first habeas application since entry of that judgment. As I understand Magwood, 28 U.S.C. § 2244(b) “applies] only to a ‘second or successive’ application challenging the same state-court judgment.” Id. at 2796. The Supreme Court left open the possibility that if a judgment revises only the sentence and not the conviction, a second *328challenge to the underlying conviction would come under § 2244(b), id. at 2802-03; but Mr. Martin’s new judgment changed the offense of conviction and did not change the sentence. Accordingly, in my view Mr. Martin’s motion for authorization to file a second-or-successive application should be treated as an original application under § 2254 and should be transferred to the district court for further proceedings.
I find this result disturbing because it provides frequent filers like Mr. Martin with new opportunities to burden the courts, to say nothing of burdening prosecutors. Perhaps full briefing and oral argument (which I would have preferred in this case) would have enlightened me to how this case is distinguishable from Mag-wood. I suspect, however, that the issue will dog the courts for some time. Ultimately, this is a matter that will likely land in the lap of Congress, and it would seem to deserve prompt attention by the Judicial Conference.